UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7524


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

            v.

JAMES E. DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:06-cr-00445-REP-1)


Submitted:    January 22, 2013              Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E.     Davis, Appellant Pro Se.         Peter Sinclair Duffey,
Assistant     United States Attorney,       Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James E. Davis appeals from the district court’s order

denying his motion for termination of his period of supervision.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Davis, No. 3:06-cr-00445-REP-1 (E.D.

Va. Aug. 1, 2012).           We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented     in   the

materials       before    this   court    and    argument     would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                           2